

Exhibit 10.1




Summary of Base Salaries
for
Executive Officers of Park National Corporation


On December 3, 2019, the Compensation Committee of the Board of Directors of
Park National Corporation (“Park”) approved the base salaries for the fiscal
year ending December 31, 2020, for each of the executive officers of Park: (a)
David L. Trautman, Chairman of the Board and Chief Executive Officer of each of
Park and The Park National Bank, a subsidiary of Park (“PNB”); (b) Brady T.
Burt, Chief Financial Officer, Secretary and Treasurer of Park and Senior Vice
President and Chief Financial Officer of PNB; (c) Matthew R. Miller, President
of each of Park and PNB; and (d) C. Daniel DeLawder, Chairman of the Executive
Committee of each of the Park Board of Directors and the PNB Board of Directors,
and a full-time executive employee of PNB. Those base salaries are:


•David L. Trautman -- $785,000


•Brady T. Burt -- $375,000


•Matthew R. Miller -- $575,000


•C. Daniel DeLawder -- $287,500

